DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 08/26/2022.
Claims 17, 27, 33 and 36 have been amended.
Claims 21-23 have been cancelled.
Claims 37-39 are new.
 Claims 17-20 and 24-39 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/26/2022, with respect to the rejections of the claims have been fully considered and are persuasive.  The rejections of the claims has been withdrawn.

Allowable Subject Matter
Claims 17-20 and 24-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches in claim 17 and its dependent claims and claim 33 and its dependent claims a system for the management of data pertaining to a wheel service, comprising: 
- a database including, for each tyre of a plurality of tyres of at least one vehicle, a tyre identification code; 
at least one tyre measurement parameter representing a physical quantity linked to the tyre or to the use thereof, and a related time mark, which indicates the time the tyre measurement parameter was captured; 
- a knowledge dataset containing reference data; 
- a processor having access to the database and to the knowledge dataset and programmed for processing the at least one tyre measurement parameter based on the reference data and for generating derived data, 
wherein the database is accessible by one or more repair shops, each repair shop of said plurality of repair shops comprising tools responsible for capturing the at least one tyre measurement parameter, 
wherein the database also includes, for at least one of the tools, a tool identification code, and wherein the database includes a correlation, which associates each tyre identification code with an identification code of the respective vehicle and which associates each tyre measurement parameter with the identification code of the tool that was used to capture that tyre measurement parameter.
The closest prior art of record is McPillan et al. (US 2019/0084355) in view of Penilla et al. (US 2018/0211231) where it teaches  a system for the management of data pertaining to a wheel service, comprising: 
- a database including, for each tyre of a plurality of tyres of at least one vehicle, a tyre identification code; 
at least one tyre measurement parameter representing a physical quantity linked to the tyre or to the use thereof, and a related time mark, which indicates the time the tyre measurement parameter was captured; 
- a knowledge dataset containing reference data; 
- a processor having access to the database and to the knowledge dataset and programmed for processing the at least one tyre measurement parameter based on the reference data and for generating derived data, 
wherein the database is accessible by one or more repair shops, each repair shop of said plurality of repair shops comprising tools responsible for capturing the at least one tyre measurement parameter. However, the cited reference fail to individually disclose, or suggest when combined, wherein the database also includes, for at least one of the tools, a tool identification code, and wherein the database includes a correlation, which associates each tyre identification code with an identification code of the respective vehicle and which associates each tyre measurement parameter with the identification code of the tool that was used to capture that tyre measurement parameter.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the database also includes, for at least one of the tools, a tool identification code, and wherein the database includes a correlation, which associates each tyre identification code with an identification code of the respective vehicle and which associates each tyre measurement parameter with the identification code of the tool that was used to capture that tyre measurement parameter in combination with the recited structural limitations of the claimed invention.

Applicant teaches in claim 27 and its dependent claims a system for the management of data pertaining to a wheel service, comprising: 
- a database including, for each tyre of a plurality of tyres of at least one vehicle, a tyre identification code; 
at least one tyre measurement parameter representing a physical quantity linked to the tyre or to the use thereof, and a related time mark, which indicates the time the tyre measurement parameter was captured; 
- a knowledge dataset containing reference data; 
- a processor having access to the database and to the knowledge dataset and programmed for processing the at least one tyre measurement parameter based on the reference data and for generating derived data, wherein the database is accessible by one or more repair shops, 
wherein each repair shop comprises tools responsible for capturing the at least one tyre measurement parameter and wherein the database also includes, for one or more of the tools, at least one tool measurement parameter representing a physical quantity linked to the tool or to a use thereof, and a respective time mark which provides an indication of the time the tool measurement parameter was captured, and wherein the at least one tool measurement parameter includes one or more of the following parameters: 
- tool energy consumption;
 - tool compressed air consumption; 
- number of tool use cycles;
 - maintenance operations on the tool.
The closest prior art of record is McPillan et al. (US 2019/0084355) in view of Penilla et al. (US 2018/0211231) where it teaches  a system for the management of data pertaining to a wheel service, comprising: 
- a database including, for each tyre of a plurality of tyres of at least one vehicle, a tyre identification code; 
at least one tyre measurement parameter representing a physical quantity linked to the tyre or to the use thereof, and a related time mark, which indicates the time the tyre measurement parameter was captured; 
- a knowledge dataset containing reference data; 
- a processor having access to the database and to the knowledge dataset and programmed for processing the at least one tyre measurement parameter based on the reference data and for generating derived data, wherein the database is accessible by one or more repair shops, 
wherein each repair shop comprises tools responsible for capturing the at least one tyre measurement parameter and wherein the database also includes, for one or more of the tools, at least one tool measurement parameter representing a physical quantity linked to the tool or to a use thereof, and a respective time mark which provides an indication of the time the tool measurement parameter was captured. However, the cited reference fail to individually disclose, or suggest when combined, wherein the database also includes, for at least one of the tools, a tool identification code, and wherein the database includes a correlation, which associates each tyre identification code with an identification code of the respective vehicle and which associates each tyre measurement parameter with the identification code of the tool that was used to capture that tyre measurement parameter.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the at least one tool measurement parameter includes one or more of the following parameters: 
- tool energy consumption;
 - tool compressed air consumption; 
- number of tool use cycles;
 - maintenance operations on the tool in combination with the recited structural limitations of the claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689